Citation Nr: 0027356	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
knee, with history of medial meniscectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

During a July 1998 VA examination, the examiner opined that 
the veteran's pain in the right hip was as likely as not 
muscular and secondary to the way he walked and balanced 
himself with his right knee.  The examiner's opinion gives 
rise to a claim for service connection for right hip 
disability as secondary to service-connected right knee 
disability.  This matter is referred to the RO for 
appropriate action.


REMAND

A July 1998 VA examination report and an April 1999 record of 
private treatment both indicate that the veteran has severe 
arthritis of the right knee, with significant day-to-day 
functional impairment.  The April 1999 treatment record 
indicates the veteran will eventually require a total knee 
replacement.

The Board is of the view that the veteran's July 1998 VA 
examination was not sufficient for rating purposes, 
especially in light of the severity of the knee disability as 
described by the examining and treating physicians.  The 
findings are not specific enough with respect to level of 
disability.  38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems and 38 C.F.R. §§ 
4.40, 4.45 and 4.59 require consideration of functional 
disability due to arthritis, weakened movement, excess 
fatigability, incoordination, pain on movement, or flare-ups.  
These requirements enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
present case, range of motion measurements that explicitly 
take into account limitation of range of motion due to pain 
would be essential to proper rating of the veteran's right 
knee disability.  Currently all range of motion measurements 
of record are without reference to pain.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for right knee disability since April 
1998.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder. 

2.  After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist to determine the 
manifestations of his service-connected 
right knee disability.  The claims folder 
and a separate copy of this remand must 
be made available to the orthopedist for 
review prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The orthopedist 
should set forth all objective findings 
regarding the right knee disability, 
including complete range of motion 
measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, residuals of a meniscectomy, 
weakened movement, ligamentous damage, 
weight-bearing limitations, flare-ups, 
fatigability, instability, 
incoordination, or any other knee 
pathology or disability.  The orthopedist 
should obtain a history and note any 
objective findings regarding the 
following:  functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, flare-ups (if the veteran 
describes flare-ups), and painful motion 
or pain with use of the right knee.  The 
orthopedist should specifically describe 
the presence and extent of any 
instability of the knee.  The orthopedist 
should also address the effect of the 
veteran's current right knee disability 
on his ability to perform routine 
functions and to obtain or maintain 
employment. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issue on 
appeal.  In addressing the orthopedic 
increased rating issue, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the RO 
should consider whether the components of 
the veteran's right knee disability 
should be separately rated in accordance 
with VAOPGCPREC 23-97.  Also, the RO 
should consider the provisions of 38 
C.F.R. § 3.321(b)(1), and determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



